563-64, 1 P.3d 969, 972 (2000). Therefore, the district court did not err in
                  denying appellant's motion. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 2




                                                                                     J.
                                                                 Hardesty


                                                                 -   c2.4.)t
                                                                 Parraguirre




                  cc: Hon. David B. Barker, District Judge
                       Carlos Ortiz
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                       2 We have reviewed all documents that appellant has submitted in
                  proper person to the clerk of this court in this matter, and we conclude
                  that no relief based upon those submissions is warranted. To the extent
                  that appellant has attempted to present claims or facts in those
                  submissions which were not previously presented in the proceedings
                  below, we have declined to consider them in the first instance.

SUPREME COURT
        OF
     NEVADA

                                                                      2
(0) 1947A     •


                                        ElitiMiCan1111111ffill        EMIR